The opinion of the court ivas delivered by


Mr. Justice Colcock.

The doctrine in relation to common carriers is so well settled, that little need he said to shew that the defendant is liable for the loss which has been sustained by the plaintiff in this case. That he is a common carrier cannot be doubted; all who earry goods from one place to anothcrefor hire are common carriers, and they are held responsible for all losses, -except such as happen by inevitable accident, as by the -act of God or the enemies of the country. The evidence reported in this case shews no such inevitable accident; even the view of it presented by the defendant himself will not support him; for admitting it possible that so sudden and rapid a rise of die creek as he states did occur, yet it is manifest that if he had gone through without stopping, no injury would have resulted; his stalling then and not the rise in the creek was the cause of injury, and if such a circumstance were to operate as a relief from liability, then carriers of this description would be always exempted. But this is not all; his team were not only insuf-iieient, but he himself guilty of gross neglect; for he should have ascertained the state of the ford before he entered it.
The last ground presented in the brief is rather a novel one. That an individual who has sustained an injury should be compelled to run the risque of a still greater one before he *470can obtain redress for the first, certainly does not comport with the boasted wisdom and justice of the law.
Williams, for motion. Clendenm, contra.
There was certainly no obligation on the plaintiff to deliver the goods to 'the defendant, nor to give .him notice of sale; indeed it is nothing to him whether the goods were sold or not, so that the extent of the injury was otherwise satisfactorily-proved. The evidence offered was such as the nature of the transaction afforded, and it appears was sufficient to' satisfy the jury. The motion is refused.
Gantt, Richardson, 'Johnson, and Huger,* Justices, con-.ctirred.